
	
		I
		111th CONGRESS
		2d Session
		H. R. 6232
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Rangel, Mr. Jackson of
			 Illinois, Ms. Norton,
			 Ms. Fudge,
			 Ms. Corrine Brown of Florida, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To establish a scholarship program in the Department of
		  State for Haitian students whose studies were interrupted as a result of the
		  January 12, 2010, earthquake, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Haitian Educational Empowerment Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Haiti is the poorest country in the Western
			 Hemisphere.
			(2)Eighty percent of
			 the population lives below the poverty line and approximately 45 percent of the
			 population is illiterate.
			(3)On January 12,
			 2010, a 7.0 magnitude earthquake struck the country of Haiti.
			(4)The earthquake
			 caused massive devastation across Haiti, destroying government buildings,
			 hospitals, schools, and vital aid offices including the headquarters of the
			 United Nations mission to Haiti.
			(5)An estimated 3,000,000 people have been
			 directly affected by the earthquake in Haiti, nearly one-third of the country’s
			 population, and many are currently at risk of long-term displacement and
			 vulnerability.
			(6)Many universities
			 suffered significant structural damage, including the State University of
			 Haiti, the nation’s main public university, which had 80 percent of its
			 buildings destroyed.
			(7)The earthquake
			 claimed the lives of many students and several prominent academics.
			(8)Before the
			 earthquake, at least 85 percent of Haitians with a university degree left the
			 island.
			(9)A
			 more highly educated population is vital to Haiti’s long-term
			 development.
			3.Establishment of
			 scholarship program for certain Haitian students
			(a)In
			 generalFrom the amounts
			 appropriated to carry out this section, the Secretary of State, acting through
			 the Assistant Secretary of State for Educational and Cultural Affairs, shall
			 establish a scholarship program for Haitian students whose studies were
			 interrupted as a result of the January 12, 2010, earthquake.
			(b)EligibilityTo
			 be eligible to receive a scholarship under this section, a Haitian
			 undergraduate or graduate student shall—
				(1)have been enrolled
			 as a full-time student in a Haitian university at the time of the January 12,
			 2010, earthquake; and
				(2)submit to the
			 Assistant Secretary of State for Educational and Cultural Affairs an
			 application at such time, in such manner, and containing such information as
			 the Assistant Secretary may require.
				(c)DurationA
			 scholarship under this section shall be awarded to a Haitian student for 1
			 academic year and may be renewed in accordance with
			 subsection (d).
			(d)Renewal
				(1)In
			 generalA scholarship awarded under this section may be renewed
			 for an additional academic year upon demonstration to the Secretary of State of
			 satisfactory academic achievement in the prior academic year.
				(2)Maximum
			 renewalsA scholarship awarded under this section may not be
			 renewed for more than 6 academic years.
				(e)PreferencePreference
			 in the awarding of scholarships shall be given to the following categories of
			 Haitian students:
				(1)Haitian students
			 who are studying subjects of importance to Haiti’s long-term social, economic,
			 or political development.
				(2)Haitian students
			 who were enrolled in programs that were forced to cease operations as a result
			 of the January 12, 2010, earthquake.
				(f)ReturnUpon
			 completion of an undergraduate or graduate degree at an institution of higher
			 education, a Haitian student who has received a scholarship under this section
			 shall return to Haiti.
			(g)Scholarship
			 definedIn this section, the
			 term scholarship means an amount awarded to a Haitian student
			 under this section that shall only be used to pay costs related to the tuition
			 and fees at the institution of higher education in which the student is
			 enrolled as a full-time student.
			(h)Scholarship
			 amountA scholarship awarded to a Haitian student under this
			 section may not exceed an amount equal to the total costs related to the
			 tuition and fees for 1 academic year at an institution of higher education in
			 which the student is enrolled as a full-time student.
			4.Grants to United
			 States colleges and universitiesThe Secretary of State, acting through the
			 Assistant Secretary of State for Educational and Cultural Affairs, may make
			 grants to institutions of higher education that have enrolled a significant
			 number of Haitian students who have been enrolled as full-time students in a
			 Haitian university at the time of the January 12, 2010, earthquake. Such grants
			 shall be used to provide social and educational support services to such
			 students.
		5.DefinitionsFor purposes of this Act:
			(1)FeesThe term fees means—
				(A)fees normally
			 assessed a full-time student, as determined by an institution of higher
			 education, including—
					(i)costs for the
			 rental or purchase of any equipment, materials, or supplies required of all
			 students in the same course of study; and
					(ii)an
			 allowance for room and board at the institution; and
					(B)travel expenses to
			 the institution from Haiti and, upon the completion of a degree at such
			 institution, from the institution to Haiti.
				(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			
